DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “wherein the outer fin is folded from a same plate with at least one of the tube wall and the inner fin, wherein the outer fin, the tube wall, and the inner fin are folded from the same plate” is unclear.  The claim contradicts itself, and thus the metes and bounds are not clearly set forth.  The claim requires both “wherein the outer fin is folded from a same plate with at least one of the tube wall and the inner fin” (bolded for emphasis) and “wherein the outer fin, the tube wall, and the inner fin are folded from the same plate.” It is unclear if the claim is met by at least one of the tube wall and inner fin being folded from the same plate as the tube wall, or if both the inner fin and the outer fin are required to be folded from the same plate as the tube wall.  
	Claims 2, 6-7 and 15 depend from claim 1 and thus are rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boischevalier (US1103011) in view of Arnold (US2373218).
	Regarding claim 1, Boischevalier teaches a heat exchange tube (tubes 1), comprising: a tube wall (see sidewalls 3 & 4), the tube wall being folded into a tube body (“that portion of the sheet which forms the side walls 3 and 4 of each tube is folded” – Page 1, lines 70-75), and an outer fin (fin members 2) arranged outside the tube body, the outer fin is folded from a same plate with the tube wall (“each tube 1 and adjacent fin member may be stamped from a single sheet of metal…integral with that portion of the sheet which forms the side 4 of the tube, is the portion of the sheet which is stamped up to form the fin member” – Page 1, lines 70-85), the tube wall and the outer fin are folded from the same plate wall (“each tube 1 and adjacent fin member may be stamped from a single sheet of metal…integral with that portion of the sheet which forms the side 4 of the tube, is the portion of the sheet which is stamped up to form the fin member” – Page 1, lines 70-85).
	Boischevalier does not teach the tube body being provided with an inner fin therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels, wherein the outer fin, the tube wall, and the inner fin are folded from the same plate.  
	Arnold teaches the tube body (tube of Fig. 1-2) being provided with an inner fin (corrugations 51) therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels (channels formed by corrugations) wherein the tube wall, and the inner fin are folded from the same plate, in order to strengthen the tube and increase the heat transfer surface area (Page 2, column 2, lines 0-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the inner fin of Arnold folded from the same plate as the tube wall, thereby providing the outer fin, the tube wall, and the inner fin are folded from the same plate, in order to strengthen the tube and increase the heat transfer surface area (Page 2, column 2, lines 0-15).
Regarding claim 2, Boischevalier teaches the limitations of claim 1, and Boischevalier further teaches the tube wall has a ring structure (see sidewalls 3 and 4) formed by bending one end of the plate to another end thereof and at least one end of the tube wall (4) extends outwards to form the outer fin (2).
Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boischevalier (US1103011) in view of Arnold (US2373218) and in further view of Wu (CN106440908).
Regarding claims 6-7, Boischevalier teaches the limitations of claim 1, and Boischevalier does not teach the outer fin has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion connected with adjacent fin units, each of the plurality of fin units and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel, and the air channel runs through each of the plurality of fin units,  wherein each of the plurality of fin units is provided with a through hole, the through hole is configured as the air channel, and a flow guide portion is provided at an edge of the through hole.
Wu teaches (Fig. 8) the outer fin (fin 200) has a wavy structure extending along a circumferential direction of the heat exchange tube (tubes 100), the outer fin comprises a plurality of fin units (210) extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion (220) connected with adjacent fin units, each of the plurality of fin units and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel, and the air channel runs through the fin unit,  wherein each of the plurality of fin units is provided with a through hole (see hole formed by cutting out of window 400), the through hole is configured as the air channel, and a flow guide portion (400) is provided at an edge of the through hole, in order to improve heat exchange efficiency (¶[0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the wavy fin of Wu, in order to improve heat exchange efficiency (¶[0077]).
Regarding claims 15, Boischevalier teaches the limitations of claim 2, and Boischevalier does not teach the outer fin has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel configured as a through hole, the through hole runs through the fin unit, and a flow guide portion is provided at an edge of the through hole.
Wu teaches (Fig. 8) the outer fin (200) has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units (210) extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion (220) connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel configured as a through hole (see hole formed by cutting out of window 400), the through hole runs through the fin unit, and a flow guide portion (400) is provided at an edge of the through hole, in order to improve heat exchange efficiency (¶[0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the waby fin of Wu, in order to improve heat exchange efficiency (¶[0077]).
Response to Arguments
Applicant’s arguments (see remarks, pages 10-16) with respect to Shikazono are moot, as Shikazono is no longer relied upon in any rejection.  
Applicant's arguments filed 8/24/2022 with respect to Boischevalier and Arnold have been fully considered but they are not persuasive.
Applicant argues Boischevalier teaches the outer fin and the tube wall are folded from the same plate, but does not disclose an inner fin at all, and thus does not teach the inner fin, the outer fin, and the tube wall are folded from the same plate.  Applicant further argues Arnold teaches the inner fin and the tube wall are folded from the same plate, but does not teach the outer fin, the inner fin, and the tube wall are folded from the same plate.  Applicant argues Wu also does not disclose this feature.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Wu is not relied upon to teach any of the argued limitations.  Applicant correctly notes that Boischevalier teaches the outer fin and the tube wall are folded from the same plate and Arnold teaches the inner fin and the tube wall are folded from the same plate.  Examiner contends that one having ordinary skill in the art would be motivated to include the inner fin of Arnold, which is folded from the same plate at the tube wall, to the folded outer fin and tube wall of Boischevalier, in order to both strengthen the tube and increase the heat transfer surface area, as taught by Arnold (see Page 2, col. 2, lines 0-15).
Applicant argues Boischevalier and Arnold involve different technical problems and include improvements for different parts of the heat exchanger to solve the corresponding technical problems, as Boischevalier is concerned with the outer fin and tube to facilitate manufacturing and avoid material waste, and Arnold is concerned with the inner fin and tube to induce turbulence into the stream and increasing surface area and strength.  Applicant concludes as Arnold does not involve an outer fin at all, there would be no motivation to apply the teaching of the outer fin of Boischevalier to Arnold. 
Boischevalier does not teach away from, or discredit the use of internal fins, and Arnold explicitly teaches the heat exchanger disclosed may be used with external fins (“this tube may be utilized in any type of heat exchange unit and, obviously,…the tubes may be provided with fins joining the exteriors thereof and exposed for heat dissipation” – Col. 1, lines 5-15, bolded for emphasis). 
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant expressly notes the motivation one having ordinary skill in the art would be apprised of “increase the heat exchange area, while increasing the structural strength” (see remarks page 14), while also taking the position there is “no motivation to combine” (see remarks page 14).  Examiner contends the increased surface are and strength would motivate one having ordinary skill in the art to combine Boischevalier and Arnold.   
Applicant further argues combining Boischevalier and Arnold would merely increase the processing difficulties and manufacturing costs, such that one having ordinary skill in the art would have no motivation to combine.  Applicant argues that if Arnold is combined with Boischevalier, Boischevalier will not work as intended, because water does not have the same viscosity as oil, and is not conducive to water flowing between the two tanks. 
Examiner respectfully traverses this argument.  Boischevalier and Arnold are not limited to water and oil. In fact, Boischevalier does not mention water, and Arnold explicitly teaches the heat exchanger is not limited to oil (Page 1, col. 1, lines 10-15).  
The arguments of counsel cannot take the place of evidence in the record.  In this case, Applicant provides no evidence that the combination would merely provide “processing difficulties and manufacturing costs.”  Regarding the combination not working as intended, both Boischevalier and Arnold are directed to tubular heat exchangers, and thus providing internal fins to Boischevalier would not destroy Boischevalier, but rather, increase its strength and surface area for heat exchange, and would function as intended. 
 For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763